DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Paragraph 21 recites “hydraulic jacks configured to the hydraulic jacks” on line 2, “a hydraulic jack configured to distribute the hydraulic pressure to the respective hydraulic jacks” on line 4-5. This is unclear.   
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: air supply pipes 13 and 132 (paragraph 59) Examiner suggests the 13 in paragraph 59 on page 8 should be 132 and the pipes 132 in paragraph 59 on page 9 should be 132a. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "a control unit for controlling a tilt…" in line 3, it is unclear if this is the same control unit recited on line 2 “a cargo box tilt control unit” or if there is two different control units.  
Claim 4 recites “hydraulic jacks configured to the hydraulic jacks” in line 2. This is unclear, examiner suggests “hydraulic jacks 
Claim 4 also recites “a hydraulic jack configured to distribute the hydraulic pressure to the respective hydraulic jacks”. This is unclear, Examiner believes the intention was for the “a hydraulic jack” to be “a hydraulic pressure distributor” as stated in paragraph 59 on page 9 of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valtanen (US 2017/0313230).
	In regards to claim 1, Valtanen discloses a device (actuating device) for controlling a tilt of a truck cargo box (202, fig.11) using a navigation system, (fig.1,2,3,6,7,8,12) the device configured to have a cargo box tilt control unit (204) installed on an upper side of a chassis of a truck, a cargo box (202) installed on the cargo box tilt control unit(204) (see paragraph 0095), and a control unit (204) for controlling a tilt of the cargo box on a curved driving road (paragraph 0091 optimized on various terrains such as a curved road), the device comprising: a navigation system (1200, fig.12) for providing information on a current position of the truck, a radius of rotation (curvature) of a road on which the truck is to drive, and a driving speed of the truck (paragraph 112-113, navigation system is in communication with GPS system 1370 of controlling device 1221 see fig.13, paragraph 0138), wherein:  the navigation system provides the information on the current position of the truck, the radius of rotation of the road on which the truck is to drive, and the driving speed of the truck to the control 
	In regards to claim 5, Valtanen discloses wherein a middle portion of a lower end of the cargo box and a middle portion of an upper end of the chassis of the truck are coupled by a hinge shaft (fig.6, hinge 203), and the cargo box (202) is configured to be rotatable left and right about the hinge shaft. (See figs.7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Valtanen (US 2017/0313230) as applied to claim 1 above, and further in view of Joachim (US 2015/0251515).
	In regards to claim 3, Valtanen discloses wherein the cargo box tilt control unit comprises pneumatic actuators (paragraph 0052). Valtanen does not explicitly disclose an air compressor, a plurality of air bellows operated by high-pressure air supplied by the air compressor, air supply pipes configured to connect the air compressor to the air bellows, and an air distributer provided at the center among the air supply pipes so as to be driven by the control unit and having a plurality of valves.  
	However, Joachim teaches a device for controlling a leveling of a load on a truck with a tilt control unit comprising, an air compressor (124), a plurality of air bellows (116) operated by high-pressure air supplied by the air compressor (see 112 high pressure air tank supplying air from the compressor to the bellows figs.3,4), air supply pipes configured to connect the air compressor to the air bellows (airlines 114 see fig. 2-4), and an air distributer (quad valve actuator 110) provided at the center (see fig.2) among the air supply pipes so as to be driven by the control unit (computer control module 106) and having a plurality of valves (122,120,118). Therefore, it would have been obvious, for a person of a person of ordinary skill in the art by the effective filing date to modify Valtanen's tilt control unit with the teachings of Joachim in order to compensate for shift in center of gravity, preventing an overturn of a vehicle Paragraph 0002-0005, additionally the use of pneumatic systems can reduce maintenance and costs.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Valtanen (US 2017/0313230) as applied to claim 1 above, and further in view of Guarino (US 5713560).
In regards to claim 4, Valtanen discloses wherein the cargo box tilt control unit comprises hydraulically operated cylinders but fails to explicitly disclose the cargo box tilt control unit comprises, hydraulic jacks, a hydraulic pressure generator configured to provide hydraulic pressure to the hydraulic jacks, pipes configured to transmit the hydraulic pressure generated by the hydraulic pressure generator to the hydraulic jacks, and hydraulic pressure distributor configured to distribute the hydraulic pressure to the respective hydraulic jacks.  
	However, Guarino teaches a tilt control unit (see annotated fig. 1 below) comprising hydraulic jacks (20,24,26,32), a hydraulic pressure generator (56) configured to provide hydraulic pressure to the hydraulic jacks, pipes (42) configured to transmit the hydraulic pressure generated by the hydraulic pressure generator (56) to the hydraulic jacks, and a hydraulic pressure distributor (57) configured to distribute the hydraulic pressure to the respective hydraulic jacks. Therefore, it would have been obvious to a person of ordinary skill in the art to modify Valtanen's tilt control unit comprising hydraulic actuation to comprise that of Guarino in order to raise or lower the cargo box by selectively operating the jacks separately or simultaneous for increased precision in avoiding overturning (see Col. 1 lines 24-28), and so as to provide a complete functioning hydraulic system as is conventional in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides prior art that teach cargo box or truck load tilt control units of relevance..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616